Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 01/27/2021; and IDS filed on 04/13/2021.
Claims 38-43, 45 are drawn to non-elected species
Claims 31-53 are pending in the instant application.
Claims 38-43, 45 are withdrawn from further consideration.

Election/Restrictions
Applicant’s claims recite multiple claims for multiple species of hydrophilic solvent agents, dispersing agent and suspending agents. For compact prosecution purposes, the Examiner will elect “glycerin” for hydrophilic solvent agent, “polysorbate” for dispersing agents, and “carbomer homopolymer” for suspending agents.
	Note, claims 38-43, 45 are drawn to non-elected species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-37, 44, 46-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/160,252; 17/160,258; 17/160,261; 17/160,264 (reference application) in view of COMBAL et al (US 2012/0028910).
The copending application recites a composition comprising: a) a cyclosporin; b) polyethylene glycol; c) a dispersing agent; d) a suspending agent; e) an excipient; and f) an aqueous vehicle, wherein the composition is a sterile suspension of cyclosporin, wherein the suspension of cyclosporin comprises amorphous cyclosporin particles having a mean particle size of 5 μm or less as determined by laser light scattering, wherein the suspension of cyclosporin is formed by admixing a solution comprising the cyclosporin and polyethylene glycol with a mixture of the dispersing agent, the suspending agent, the excipient, and the aqueous vehicle, and wherein the composition is oil-free and fat-free (see 17/160,258 at claim 31), wherein the cyclosporin is about 0.005 to about 1.0% w/v of the composition (see claim 33), wherein the surfactant is tyloxapol (see claim 35), wherein the suspending agent is an of acrylic acid homopolymer, an acrylic acid copolymer, an acrylic acid interpolymer, polycarbophil (see claim 39), wherein the excipient comprises a tonicity adjuster (see claim 45).
The copending applications do not teach treating an ophthalmic disorder, such as dry eye syndrome.
COMBAL teaches cyclosporine is useful for treating patients with dry eye syndrome (see [0010]).
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use cyclosporine to treat dry eye by dispensing it on the eye needed for treatment. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because cyclosporine is well-known for treating dry eye.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-36, 39, 44, 46-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,090,356 and 11,324,800 in view of COMBAL et al (US 2012/0028910).
The patents recite a topical ophthalmic composition comprising a suspension of cyclosporin A wherein the suspension of cyclosporin A comprises about 0.005% (w/v) to about 1 (w/v) % of cyclosporin A in a form of solid particles having a particle size of 20 μm or less as determined by laser light scattering; about 0.1% (w/v) to about 5% (w/v) of a hydrophilic solvent, about 0.005% (w/v) to about 0.5% (w/v) of a surfactant, about 0.01% (w/v) to about 0.5% (w/v) of a suspending agent, and water; wherein the suspension of cyclosporin A is oil-free and fat free; wherein the hydrophilic solvent comprises polyethylene glycol, glycerin, propylene glycol, or a combination thereof; wherein the surfactant comprises a polysorbate, a tyloxapol, or a combination thereof; and wherein the suspending agent comprises a carbomer homopolymer, a carbomer copolymer, a carbomer interpolymer, a salt thereof, or a combination thereof (see claim 1), a method of treating a disease or condition affecting an ocular surface, comprising administering the topical ophthalmic composition of claim 1 to a human being in need thereof, wherein the disease or condition affecting the ocular surface is dry eye syndrome or ocular surface disease (see claim 11), wherein the hydrophilic solvent comprises polyethylene glycol (see claim 4), wherein the tyloxapol is dispersed in the hydrophilic solvent (see claim 7).
COMBAL teaches cyclosporine is useful for treating patients with dry eye syndrome (see [0010]).
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use cyclosporine to treat dry eye by dispensing it on the eye needed for treatment. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because cyclosporine is well-known for treating dry eye.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-34, 36-37, 44, 46, 48-49, 51-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GORE et al (US 2013/0122059).
	GORE teaches a method for treating dry eye disease (se [0003]) when delivered topically to the eye (see [0004]) a suspension composition (see title) comprised of: cyclosporine A having an average size of 1um or less (see [0003]); glycerin (see [0060] at Table 1), which reads on hydrophilic solvent; polysorbate 80 (see [0060] at Table 1), which reads on dispersing agent; PVP (see [0060] at Table 1), which is polyvinylpyrrolidone or povidone, which reads on suspending agent; water (see 90060] at Table 1), which is at least 91% water for all the examples. Additional disclosures include: examples do not have preservative, oil or fat (see [0060] at Table 1), unlike the prior art Restasis® requiring dissolving the drug in oil (see [0003]); stabilizers, such as polyvinylpyrrolidone, which is a povidone, and carboxymethylcellulose (see [0044]), which reads on suspending agents; excipients, such as tonicity agents, such as mannitol (see [0047]; gelling agents (see [0065]), which would result in an aqueous gel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-37, 44, 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over GORE et al (US 2013/0122059) in view of COMBAL et al (US 2012/0028910), and WARNER et al (US 2012/0225827).
As discussed above, GORE teaches a method for treating dry eye disease (se [0003]) when delivered topically to the eye (see [0004]) a suspension composition (see title) comprised of: cyclosporine A having an average size of 1um or less (see [0003]); glycerin (see [0060] at Table 1), which reads on hydrophilic solvent; polysorbate 80 (see [0060] at Table 1), which reads on dispersing agent; PVP (see [0060] at Table 1), which is polyvinylpyrrolidone or povidone, which reads on suspending agent; water (see 90060] at Table 1), which is at least 91% water for all the examples. Additional disclosures include: examples do not have preservative, oil or fat (see [0060] at Table 1), unlike the prior art Restasis® requiring dissolving the drug in oil (see [0003]); stabilizers, such as polyvinylpyrrolidone, which is a povidone, and carboxymethylcellulose (see [0044]), which reads on suspending agents; excipients, such as tonicity agents, such as mannitol (see [0047]; gelling agents (see [0065]), which would result in an aqueous gel.
GORE does not teach using an eye drop container to hold the ophthalmic suspension; suspending/stabilizer agents, such as carbomer homopolymer; or a preservative.
COMBAL teaches cyclosporine is useful for treating patients with dry eye syndrome (see [0010]) and teaches a cyclosporine ophthalmic (see abstract) composition using solvents, such as propylene glycol (see [0046]) or polyethylene glycol at 7% (see [0047] and [0144]); surfactants, such as tyloxapol (see [0044]) and polysorbate 80 at 0.30% (see [0045] and [0144]) and poloxamers (see [0043]-[0045]); suspending agents at 0.3-1.75% (see [0076]; and [0079]), such as povidone and carbomers (see [0076]); sterile ophthalmic container (see [0098]), which reads on eye drop container; preservatives to protect the suspension from microbiological contamination (see [0080]); tonicity agents, such as glycerin and mannitol (see [0046]); and the composition does not contain oil (see [0022]). Note, COMBAL teaches using practically the same ingredients in similar amounts as Applicant, such as cyclosporine A, polysorbate 80, PEG 300, and water (see COMBAL’s Example 2 at [0144]) and as disclosed by Applicant (see Applicant’s Example 3), but COMBAL disclosed the formulation is a solution. It’s possible COMBAL did not realize the cyclosporine in his composition were in nanoparticle sizes not possible to be seen with the naked eye. 
WARNER teaches the prior art had known of using carbomers, such as Carbopol 980 (see [0224]), which reads on carbomer homopolymer, in cyclosporine (see [0224]) ophthalmic compositions (see title). Additional disclosures include: gel formulation comprising water (see [0244]), which reads on aqueous gel.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use an eye drop container to hold the composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because an eye drop container is well-known to hold ophthalmic liquid compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use suspending agents, such as PVP or carbomer homopolymer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because these are all well-known ingredients used for ophthalmic compositions and these ingredients are functional equivalents of suspending/stabilizing agents.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate preservatives into the composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would protect the suspension composition from microbiological contamination, and reasonably would have expected success, because preservatives are well-known ingredients used for ophthalmic compositions.
It appears the references teach adding the ingredients in the amounts as claimed by Applicant.  If not, then the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as therapeutic ranges; prevention of particle settlements, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618